Citation Nr: 0317220	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits for service connection 
for pulmonary tuberculosis, asthma, hearing loss, and 
beriberi, all claimed prior to the decedent's death.

3.  Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a).


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The appellant has brought this appeal as the surviving spouse 
of a decedent individual who served in the United States 
Armed Forces in the Far East (USAFFE), and/or had recognized 
guerrilla service, during World War II.  The service 
department has certified that the decedent had creditable 
USAFFE service from September 1941 to January 1942 and from 
July 1944 to February 1946.  The decedent died in February 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manilla, Philippines.  
By rating decision in July 1999 the RO, in pertinent part, 
denied entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  The 
appellant filed a timely notice of disagreement (NOD) in 
March 2000.  The RO issued a statement of the case (SOC) in 
March 2000, and the appellant filed a timely substantive 
appeal in April 2000.

The matter was before the Board in April 2001, at which time 
it was remanded to the RO for additional development.  (At 
that time, the Board also denied basic eligibility to receive 
death pension.)  In August 2002, further action on the issue 
of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 was placed under a temporary stay of 
adjudication in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  Subsequently, the Federal 
Circuit revised the stay order and directed VA to process all 
claims for DIC under section 1318, including "hypothetical 
entitlement" claims, except for those in which a survivor 
seeks to reopen a claim on the grounds of new and material 
evidence, pending further rulemaking proceedings.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  See 
Chairman's Memorandum No. 01-03-09 (April 8, 2003).  Since 
the temporary stay has been lifted with regard to this issue 
as presented in the present appeal, the Board will proceed 
with consideration of the appellant's claim for entitlement 
to DIC under 38 U.S.C.A. § 1318.

In a separate rating decision, also issued in July 1999, the 
RO denied the appellant's claims of entitlement to service 
connection for pulmonary tuberculosis, asthma, hearing loss, 
and beriberi, for accrued benefits purposes.  An NOD as to 
that determination was filed in March 2000.  An SOC was 
issued in June 2000, which continued the denial of the 
claims.  The appellant filed a substantive appeal (VA Form 9) 
in August 2000.  These issues are further addressed in the 
remand portion of this decision.  

The appeal of the issue of the propriety of forfeiture 
declared against the appellant pursuant to 38 U.S.C.A. § 
6103(a) comes before the Board from a March 2002 decision in 
which the Director of VA's Compensation and Pension Service 
determined that the appellant had forfeited her entitlement 
to VA benefits in accordance with 38 U.S.C.A. § 6103(a), on 
the basis that she had knowingly and intentionally continued 
to receive benefits not legally due her, and submitted false 
and fraudulent statements and evidence in the prosecution of 
her claim for DIC as the unremarried surviving spouse of the 
decedent.  The appellant filed an NOD as to this 
determination in August 2002.  It appears that the RO has not 
issued an SOC in this matter, and the case must be remanded 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238, 
240-1 (1999); 38 C.F.R. § 19.26.

Basic eligibility to receive death pension was previously 
denied by the Board by decision in April 2001.  In a letter 
from the appellant dated in January 2002, it appears that she 
is requesting that her claim for pension benefits be 
reopened.  This matter is not before the Board for appellant 
consideration at this time, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The decedent died many years after service due to cardio-
respiratory arrest, cerebrovascular accident, hemorrhage, and 
hypertension.

2.  At the time of the decedent's death, service connection 
had not been not established for a disability of any kind.

3.  Based upon the evidence on file at the time of the 
decedent's death, the decedent was not in receipt of, or 
entitled to receive, a 100 percent service-connected 
disability evaluation for the period of 10 years immediately 
prior to his death.


CONCLUSIONS OF LAW

The requirements for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. § 3.22(a) (as in effect prior to and after Jan. 21, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that in March 2002 the Compensation and 
Pension Service issued a decision that the appellant had 
forfeited, under 38 U.S.C.A. § 6103(a), all rights, claims, 
and benefits under laws administered by VA, based upon a 
finding that she had submitted false and fraudulent 
statements and evidence in the prosecution of her claim for 
DIC.  She was informed of this decision by letter in March 
2002.  Her appeal of that matter is currently pending.  Since 
there has not been a final determination as to that issue, 
the Board will proceed with appellate consideration of the 
issues as stated above.

A review of the record indicates that the decedent suffered 
from no service-connected disabilities.  He filed his 
original claim for disability compensation, on VA Form 21-
526, in May 1992.  In support thereof, he submitted a June 
1992 medical examination report of Dr. Antonio L. Villanueva, 
indicating diagnoses of pulmonary tuberculosis, anxiety, 
avitaminosis, rheumatoid arthritis, malaria, dysentery, 
cardiomegaly, and general debility.  The prognosis was "very 
poor."  Dr. Villanueva asserted that he had treated the 
decedent from February 1947 to November 1947 for the above-
listed disabilities.

The RO issued a rating decision in January 1993, in which it 
denied service connection for hearing loss, migraine, 
malaria, pulmonary tuberculosis, anxiety, avitaminosis, 
rheumatoid arthritis, dysentery, cardiomegaly, and general 
debility.

In that rating decision, the RO discussed the claimant's 
military service, including reference to a detailed 
memorandum for file, dated December 1992, which noted the 
breakout of duty and non-duty periods with which the claimant 
was credited, and which also noted that there was no 
documentation of any detention of the claimant as a prisoner 
of war.  The rating decision also determined that none of the 
claimed disabilities was shown to have been incurred in or 
aggravated by service, or to have been manifested to a 
compensable degree within any applicable presumptive period 
following separation from service.

In addition, the January 1993 rating decision made reference 
to an April 1992 memorandum to the file, which indicated that 
the credibility of Dr. Villanueva had been compromised, as he 
had provided medical records in a number of cases indicating 
diagnoses of post-traumatic stress disorder before such 
diagnosis was recognized by the psychiatric profession.  The 
memorandum reflects the conclusion that Dr. Villanueva's past 
assertions cast serious doubt as to the credibility of any 
evidence he might submit.  The January 1993 rating decision 
further noted that Dr. Villanueva's statement in the 
decedent's case was of little credibility because it was not 
supported by any contemporaneous evidence that he had indeed 
treated the decedent in 1947.

In a 1995 Administrative Decision it was determined that the 
decedent had not been a prisoner of war (POW) for 30 days or 
more, and accordingly did not qualify for benefits as a 
former POW.  There was no appeal perfected as to that 
determination.

In August 1995 the RO denied reopening the decedent claims of 
entitlement to service connection for migraine, pulmonary 
tuberculosis with general debility, malaria, dysentery, 
hearing loss, rheumatoid arthritis anxiety, avitaminosis, and 
cardiomegaly, on the basis that new and material evidence had 
not been submitted.  The decedent did not appeal that 
decision, and it became final.

In December 1995 the decedent filed a claim for entitlement 
to non-service-connected disability, or "old age" pension.  
In January 1996 the RO denied that claim on the basis that 
the decedent did not have the requisite service with the 
Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension under the laws administered by VA.  In an April 1997 
Board decision, entitlement to a non-service-connected 
pension was also denied.

In February 1997 the RO declined to reopen the decedent's 
claims for service connection for pulmonary tuberculosis and 
hearing loss, on the basis that new and material evidence to 
reopen the claims had not been submitted.  In addition, 
service connection for asthma and beriberi was denied.  The 
decedent perfected an appeal to the Board as to those issues.  
The decedent died before the issues were considered by the 
Board.

A July 1997 radiologic report of L.D. Rebosa, M.D., indicates 
that a chest X-ray study revealed clear lungs, a heart that 
was not enlarged, a tortuous and calcified aorta, normal 
pulmonary vascularity, and an intact diaphragm and bony 
thorax.  

A July 1997 report of N. Taganas, M.D., reflects that he had 
been treating the decedent since November 1978.  On that 
particular visit, he diagnosed pulmonary tuberculosis, 
bronchial asthma, and nutritional deficiencies.  Dr. Taganas 
indicated that the decedent was not taking his medication 
regularly due to poverty, and that such lack of compliance 
had an adverse impact on the condition of his health.  

As noted above, the decedent died in February 1998.  The 
immediate cause of death was listed on the Certificate of 
Death as cardio-respiratory arrest; the antecedent cause of 
death was listed as cerebrovascular accident, and the 
underlying cause of death was listed as hypertension.  The 
certificate indicated that his attained age was 82 years.

In July 1998, the appellant filed a claim on VA Form 21-534 
seeking, in pertinent part, entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  The claim was denied in a 
July 1999 rating decision.

In a written response dated in May 2001, the appellant 
asserted that Dr. Villanueva had treated the decedent from 
February to November 1947 for multiple disabilities.  Later 
that month, the RO requested a field examination for 
assistance in obtaining Dr. Villanueva's medical records.

In a June 2001 deposition, the appellant asserted that the 
decedent had sought treatment from Dr. Villanueva during his 
lifetime, but she was unaware of the dates of treatment.  By 
July 2001 letter to Dr. Villanueva, the RO requested the 
original copy of the decedent's treatment records.  A July 
2001 letter from Dr. Villanueva indicated that he had treated 
the decedent in 1947, but that he did not have 
contemporaneous medical records because 50 years had elapsed 
since treatment.  Also, he indicated that, upon medical 
examination in 1947, he had diagnosed the decedent with 
essential hypertension, cardiac distress, and post-traumatic 
stress disorder.

An August 2001 report of field examination indicates that the 
decedent had not actually received treatment from Dr. 
Villanueva.  The field examiner also interviewed Dr. 
Villanueva, who was 83 years old.  He indicated that medical 
records concerning the decedent and signed by him had been 
fabricated.  He also stated that he had met the decedent only 
briefly, one year previously, but had never treated him.  

A January 2002 memorandum from the Manila Decedents Service 
Center Manager to the file reflectes a conclusion that 
Antonio L. Villanueva had no medical qualifications, and that 
he was part of an active "claims fixing" operation in the 
Pangasinan region.  Thus, any medical certificates issued by 
him were to be accorded no credibility in the substantiation 
of claims for VA benefits.  

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in March 2000, and the text of the April 2001 
Board remand, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claims.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In this regard, the Board notes the May 2001 letter, in which 
the RO advised the appellant of the enactment of the VCAA, 
what information or evidence was necessary to establish 
entitlement, that VA would make reasonable efforts to obtain 
relevant evidence on her behalf, and of her responsibility in 
obtaining such evidence.  See Quartuccio, supra, see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
folder, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate her entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)).  The Board therefore 
finds that no useful purpose would be served in undertaking 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a decedent need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Discussion

The Board notes that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to 
receive DIC benefits as if the decedent's death were service 
connected, if the decedent had been entitled to receive 100 
percent disability compensation based upon service-connected 
disability at the time of death and for a period of 10 
consecutive years immediately prior to death, although the 
decedent was for some reason (other than willful misconduct) 
not in actual receipt of that 100 percent compensation 
throughout that 10-year period. 

In Wingo v. West, 11 Vet. App. 307 (1998), the Court of 
Appeals for Veterans Claims interpreted 38 CFR § 3.22(a) as 
permitting a DIC award in a case where the veteran in a claim 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime. 

The Secretary of Veterans Affairs, in a final rule effective 
January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section 1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  As no claim of CUE has been raised in the 
present appeal, the only route to entitlement for the 
appellant would be to establish that the veteran was, in 
fact, rated as 100 percent disabled when he died.

The Board is aware that, under Karnas v. Derwinski, supra, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  In light of the foregoing, as the 
appellant's claim was filed prior to the January 2000 change 
in the law, the more favorable version to the appellant must 
apply.  However, considering that the decedent had not been 
in receipt of, or entitled to receive, a total disability 
evaluation, the application of either version of 38 C.F.R. § 
3.22(a) would result in the same outcome, and the Board finds 
that the appellant would not be prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the decedent had filed claims of 
entitlement to service connection for hearing loss, migraine, 
malaria, pulmonary tuberculosis, anxiety, avitaminosis, 
rheumatoid arthritis, dysentery, cardiomegaly, and general 
debility during his lifetime, and entitlement to service 
connection had been denied for all claims.  Moreover, the 
decedent had not applied for a total disability rating, nor 
had such a claim been implied by the RO based upon the 
evidence.  This establishes that he was not in actual receipt 
of or entitled to receive a 100 percent disability for the 10 
years immediately prior to his death so as to satisfy the 
eligibility criteria for benefits under 38 U.S.C.A. § 1318.  
See Wingo, supra.

The Court has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the instant case, as related to the 
claim for DIC benefits, the benefit-of-the-doubt rule is not 
for application.
ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

As noted above, during the pendency of the decedent's appeal, 
the President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of recent 
decision of the U.S. Court of Appeals for the Federal Circuit 
which, on May 1, 2003, invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the decedent is not effectively able to object 
to any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

With regard to the issue of entitlement to accrued benefits 
for service connection for pulmonary tuberculosis, asthma, 
hearing loss, and beriberi, the record reflects that the RO 
has not issued an evidence development letter consistent with 
the notice requirements of the VCAA.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as recently amended, require the RO to 
inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and remanding 
where the RO failed to do so before transferring the case to 
the Board.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must identify any 
VCAA notice documents in the file which comply with 
Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board further notes that, in a May 2001 statement, the 
appellant has raised the issued of the decedent's status as a 
POW.  The Board requests that the RO address that issue in 
the re-adjudication of the claims stated above.

In a March 2002 forfeiture decision, the Compensation and 
Pension Service determined that the appellant had knowingly 
submitted fraudulent evidence in furtherance of her claim for 
VA benefits.  In August 2002 the appellant filed a statement 
disagreeing with that determination.  An SOC has not been 
issued.  The Board finds that the appellant's August 2002 
correspondence to the RO is a valid NOD as to the 
Compensation and Pension Service determination of March 2002.  
See 38 C.F.R. § 20.201 (2002).  As required by judicial 
caselaw, since the RO has not issued an SOC as to this issue, 
it must be remanded for such action.  Manlincon v. West, 12 
Vet. App. 238 (1999) .


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra, with 
regard to the issues of entitlement to 
accrued benefits for service connection 
for pulmonary tuberculosis, asthma, 
hearing loss, and beriberi.

2.  The RO should also address the 
decedent's POW status pursuant to the 
appellant's May 2001 statement.

3.  The RO should furnish the appellant a 
statement of the case as to the issue of 
the propriety of forfeiture declared 
against the appellant pursuant to 38 
U.S.C.A. § 6103(a).  The appellant must 
be advised of the time limit in which she 
may file a substantive appeal. 38 C.F.R. 
§ 20.302(b) (2002).  Thereafter, if an 
appeal has been perfected, it should be 
returned to the Board for appellate 
review.

4.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Decedents Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  
If the benefits sought on appeal remain 
denied, the appellant should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Decedents 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Decedents' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Decedents Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Decedents 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



